DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to Applicant’s amendment filed 03/31/2021.  Claims 1-12 and 14-21 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Maurer et al. (U.S. 10,096,219 B1).

Claim 1, Scalisi teaches:
A monitoring system that is configured to monitor a property (Scalisi, Paragraph [0011]), the monitoring system comprising: 
an electronic pool device (Scalisi, Figs. 17, 18: 202) that is configured to monitor a swimming pool located at the property (Scalisi, Paragraph [0208], The security system 202 can determine whether a person is located in the pool 5030.), the electronic pool device including a camera (Scalisi, Figs. 17, 18: 208) that is configured to capture image data (Scalisi, Paragraph [0209], A picture is an example of image data.), and a sensor (Scalisi, Figs. 17, 18: 218, 222) that is configured to generate sensor data (Scalisi, Paragraph [0209], The detected motion is sensor data.  Additionally, detected infrared signatures is sensor data (see Scalisi, Paragraph [0180]).); and 
based on the sensor data, activate the camera of the electronic pool device (Scalisi, Paragraph [0209], A picture is taken with camera 208 in response to detecting motion.); 
receive, from the electronic pool device, the image data (Scalisi, Paragraph [0209], Another portion of the communication system 200 illustrated in Fig. 1 can analyze the picture.); 
analyze the image data (Scalisi, Paragraph [0209], Another portion of the communication system 200 illustrated in Fig. 1 can analyze the picture.); 
based on analyzing the image data, identify a monitoring system action to perform (Scalisi, Paragraphs [0211-0213], Based on an analysis of the picture, the system determines if a notification needs to be sent to a remote computing device and/or if a notification sound needs to be generated (see Scalisi, Paragraph [0239]), which is a monitoring system action to perform.); and 
perform the monitoring system action (Scalisi, Paragraphs [0211-0213] and [0239]).
Scalisi does not explicitly teach:
A monitor control unit that is configured to: 
receive, from the electronic pool device, the motion data; 
obtain weather data that indicates a weather condition at the property;
analyze the motion data based on the weather condition; 
based on analyzing the motion data based on the weather condition, generate an instruction to activate the camera of the electronic pool device; 
provide, to the electronic pool device, the instruction to activate the camera.
However, Scalisi teaches the analysis of infrared signatures to determine if a detected signature is indicative of a child or adult (see Scalisi, Paragraph [0229]) and that motion indications may be a result of a pet or plants (see Scalisi, Paragraph [0163]) so the sensitivity of motion indicators may be changed accordingly (see Scalisi, Paragraph [0187]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, because the camera 208 is activated according to sensed data (see Scalisi, Paragraph [0209]), it would have been obvious to one of ordinary skill in the art for an instruction to be generated and provided to the security system 202 to activate the camera 208.
Maurer teaches:
Receive the motion data (Maurer, Fig. 4: 110, Sensor data includes accelerometer data associated with a beacon (see Maurer, Col. 17, Lines 3-8).); 
obtain weather data (Maurer, Fig. 4: 402) that indicates a weather condition at the property (Maurer, Col. 17, Lines 1-3, The weather data 402 represents local weather data associated with the zip code, county, state, and/or neighborhood of the monitored property.);
analyze the motion data based on the weather condition (Maurer, Col. 17, Lines 3-8, The algorithm uses the received weather data 402 along with the beacon accelerometer data to calculate a percentage likelihood of an alarm condition.); 
based on analyzing the motion data based on the weather condition, generate an instruction to activate the camera (Maurer, Col. 17, Lines 15-24, Based on the calculated percentage of an alarm condition, a live video stream from the camera may be sent to the user, effectively activating at least one camera.).

The motivation would be to increase security at a monitored property (see Maurer, Col. 1, Lines 19-24).

Claim 17, Scalisi teaches:
A computer implemented method comprising: 
receiving, by a monitoring system that is configured to monitor a property (Scalisi, Paragraph [0011]) and from an electronic pool device (Scalisi, Figs. 17, 18: 202) that is configured to monitor a swimming pool at the property (Scalisi, Paragraph [0208], The security system 202 can determine whether a person is located in the pool 5030.), sensor data (Scalisi, Paragraph [0209]); 
based on the sensor data, activate a camera of the electronic pool device (Scalisi, Paragraph [0209], A picture is taken with camera 208 in response to detecting motion.); 
receiving, by the monitoring system from the electronic pool device, image data (Scalisi, Paragraph [0209], Another portion of the communication system 200 illustrated in Fig. 1 can analyze the picture.); 
analyzing, by the monitoring system, the image data (Scalisi, Paragraph [0209], Another portion of the communication system 200 illustrated in Fig. 1 can analyze the picture.); 
based on analyzing the image data, identifying a monitoring system action to perform (Scalisi, Paragraphs [0211-0213], Based on an analysis of the picture, the system determines if a notification needs to be sent to a remote computing device and/or if a notification sound needs to be generated (see Scalisi, Paragraph [0239]), which is a monitoring system action to perform.); and 
performing the monitoring system action (Scalisi, Paragraphs [0211-0213] and [0239]).

Obtaining, by the monitoring system, weather data that indicates a weather condition at the property; 
analyzing, by the monitoring system, the motion data based on the weather condition; 
based on analyzing the motion data based on the weather condition, , generating, by the monitoring system, an instruction to activate a camera of the electronic pool device; and
providing, by the monitoring system to the electronic pool device, the instruction to activate the camera.
However, Scalisi teaches the analysis of infrared signatures to determine if a detected signature is indicative of a child or adult (see Scalisi, Paragraph [0229]) and that motion indications may be a result of a pet or plants (see Scalisi, Paragraph [0163]) so the sensitivity of motion indicators may be changed accordingly (see Scalisi, Paragraph [0187]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, because the camera 208 is activated according to sensed data (see Scalisi, Paragraph [0209]), it would have been obvious to one of ordinary skill in the art for an instruction to be generated and provided to the security system 202 to activate the camera 208.
Maurer teaches:
Receive the motion data (Maurer, Fig. 4: 110, Sensor data includes accelerometer data associated with a beacon (see Maurer, Col. 17, Lines 3-8).); 
obtain weather data (Maurer, Fig. 4: 402) that indicates a weather condition at the property (Maurer, Col. 17, Lines 1-3, The weather data 402 represents local weather data associated with the zip code, county, state, and/or neighborhood of the monitored property.);
analyze the motion data based on the weather condition (Maurer, Col. 17, Lines 3-8, The algorithm uses the received weather data 402 along with the beacon accelerometer data to calculate a percentage likelihood of an alarm condition.); 
based on analyzing the motion data based on the weather condition, generate an instruction to activate the camera (Maurer, Col. 17, Lines 15-24, Based on the calculated percentage of an alarm condition, a live video stream from the camera may be sent to the user, effectively activating at least one camera.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi by integrating the teaching of weather and motion data for determining alarm conditions, as taught by Maurer.
The motivation would be to increase security at a monitored property (see Maurer, Col. 1, Lines 19-24).

Claims 3-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Maurer et al. (U.S. 10,096,219 B1), in view of Shalon et al. (U.S. 2018/0112430 A1).

Claims 3 and 19, Scalisi in view of Maurer teaches:
The monitor control unit is configured to: 
receive first historical sensor data captured by the electronic pool device and other electronic pool devices during emergency events (Scalisi, Paragraphs [0228-0229], The sensor data indicating a user being below a size threshold, e.g. a child, is historical sensor data during an emergency event because a child is assumed to not know how to swim.  Additionally, if a user is unauthorized to be at the pool, the sensor data is also historical sensor data during an emergency event (see Scalisi, Paragraph [0213]).); 
receive second historical sensor data captured by the electronic pool device and the other electronic pool devices during non-emergency events (Scalisi, Paragraphs [0228-0229], The sensor data ); and 
programming the system to receive the sensor data (Scalisi, Paragraph [0278]) and determine whether an emergency event likely exists (Scalisi, Paragraphs [0228-0229], If a user is below a size threshold and/or if the detected person is unauthorized, an emergency event likely exists because a child is assumed to not know how to swim.).
Scalisi in view of Maurer does not explicitly teach:
Train, using machine learning, a model that is configured to receive the sensor data and determine whether an emergency event likely exists.
Shalon teaches:
Train, using machine learning, a model that is configured to receive the sensor data (Shalon, Paragraph [0084], The system uses a machine learning algorithm, e.g. a Hidden Markov Model, to determine whether someone has jumped into or is swimming in the pool.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Maurer by integrating the teaching of machine learning as taught by Shalon.
The motivation would be to use an alternative way of detecting the presence of a person that is functionally capable of detecting the presence of a swimmer to yield predictable results (see Shalon, Paragraph [0084]).

Claims 4 and 20, Scalisi in view of Maurer, in view of Shalon further teaches:
The monitor control unit is configured to: 
analyze the sensor data by providing the sensor data as an input to the model that is configured to receive the sensor data and determine whether the emergency event likely exists (Scalisi, Paragraphs [0228-0229], in the combination of Scalisi in view of Maurer, in view of Shalon, the model in Shalon would used for analyzing sensor data (see Shalon, Paragraph [0084]).); and 
generate the instruction to activate the camera of the electronic pool device based on determining that the emergency event likely exists (Scalisi, Paragraph [0209], A picture is taken with camera 208 in response to detecting motion.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Maurer et al. (U.S. 10,096,219 B1), in view of Divakara et al. (U.S. 9,940,826 B1).

Claim 6, Scalisi in view of Maurer further teaches: 
Determine that an armed status of the monitoring system is armed away (Maurer, Col. 20, Lines 63-66).
Scalisi in view of Maurer does not specifically teach: 
Based on determining the armed status of the monitoring system is armed away, increase a motion threshold; and 
analyze the motion data by comparing the motion data to the increased motion threshold.
Divakara teaches:
Determine that an armed status of the monitoring system is armed away (Divakara, Col. 3, Lines 22-27, The system verifies an alarm condition while the system is armed away.); 
based on determining the armed status of the monitoring system is armed away, increase a motion threshold (Divakara, Col. 3, Lines 36-40, A collective decision may use an 85% threshold may be ); and 
analyze the motion data by comparing the motion data to the increased motion threshold (Divakara, Col. 3, Lines 36-40, The totaled motion from the three sensors is compared to the collective decision.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Maurer by integrating the teaching of a collective decision as taught by Divakara.
The motivation would be to reduce false alarms (see Divakara, Col. 1, Lines 21-24).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Maurer et al. (U.S. 10,096,219 B1), in view of Fadell et al. (U.S. 2015/0112885 A1).

Claim 7, Scalisi in view of Maurer further teaches: 
The monitor control unit is configured to: 
determine an armed status of the monitoring system (Maurer, Col. 20, Lines 63-66). 
Scalisi in view of Maurer does not specifically teach:
Based on determining the armed status, increase a motion threshold; and 
analyze the motion data by comparing the motion data to the increased motion threshold.
Fadell teaches:
The monitor control unit is configured to: 
determine an armed status of the monitoring system (Fadell, Paragraph [0143], The security system may be disarmed while simultaneously adjusting an alarm threshold.); 
based on determining the armed status, increase a motion threshold (Fadell, Paragraph [0143], The security system may be disarmed while simultaneously adjusting an alarm threshold.  One example of an alarm threshold is based on motion detection.); and 
analyze the motion data by comparing the motion data to the increased motion threshold (Fadell, Paragraph [0143], When an alarm threshold is increased, it would have been obvious to one of ordinary skill in the art for the detected alarm value to be compared to the increased alarm threshold instead of the previous alarm threshold for determining an alarm situation.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi by integrating the teaching of a smart home with adjustable alarm thresholds as taught by Fadell.
The motivation would be to avoid false alarms by adjusting the alarm thresholds (see Fadell, Paragraph [0143]).

Claim 8, Scalisi in view of Maurer further teaches: 
The monitor control unit is configured to: 
determine an armed status of the monitoring system (Maurer, Col. 20, Lines 63-66). 
Scalisi in view of Maurer does not specifically teach: 
Based on determining the armed status, decrease a motion threshold; and 
analyze the motion data by comparing the motion data to the decreased motion threshold.
Fadell teaches:
The monitor control unit is configured to: 
determine an armed status of the monitoring system (Fadell, Paragraph [0124], The security system may be armed while the occupants are away or asleep, indicating that the security system may be armed away or stay, respectively.); 
based on determining the armed status, decrease a motion threshold (Fadell, Paragraph [0143], The alarm threshold may be adjusted according to occupancy data, and it would have been obvious to one of ordinary skill in the art for the system to be capable of adjusting the alarm threshold while the security system is either armed or disarmed.); and 
analyze the motion data by comparing the motion data to the decreased motion threshold (Fadell, Paragraph [0143], When an alarm threshold is decreased, it would have been obvious to one of ordinary skill in the art for the detected alarm value to be compared to the decreased alarm threshold instead of the previous alarm threshold for determining an alarm situation.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Maurer by integrating the teaching of a smart home with adjustable alarm thresholds as taught by Fadell.
The motivation would be to avoid false alarms by adjusting the alarm thresholds (see Fadell, Paragraph [0143]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Maurer et al. (U.S. 10,096,219 B1), in view of Collings, III (U.S. 2017/0223314 A1).

Claim 9, Scalisi in view of Maurer teaches:
The monitor control unit is configured to: 
analyze the image data by analyzing the image data using one or more video analytic techniques (Scalisi, Paragraphs [0209-0210], The technique is to analyze the image to identify the height of the person.); 
based on analyzing the image data using the one or more video analytic techniques, determine that a person is in the pool (Scalisi, Paragraph [0208], The system utilizes video data to determine the height of the person in the pool (see Scalisi, Paragraphs [0209-0210]).); 
based on determining that the person is in the pool, identify the monitoring system action to perform by identifying the monitoring system action of activating an alarm (Scalisi, Paragraph [0211], An alert sound may be emitted.); and 
perform the monitoring system action of activating the alarm by activating the alarm (Scalisi, Paragraph [0211], An alert sound may be emitted.).
Scalisi in view of Maurer does not specifically teach:
Determine that use of the pool is not allowed at a current time; 
based on determining that the person is in the pool at the current time when the use of the pool is not allowed, identify a monitoring system action to perform by identifying the monitoring system action of activating an alarm.
Collings teaches:
Determine that use of the pool is not allowed at a current time (Collings, Paragraph [0044],  The pool is closed, therefore the use of the pool is not allowed at the time.); 
based on determining that the person is in the pool at the current time when the use of the pool is not allowed, identify a monitoring system action to perform by identifying the monitoring system action of notifying the property manager and security personnel (Collings, Paragraph [0044], The property manager and security personnel may be notified of unauthorized entry to the pool, which is functionally equivalent to activating an alarm.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Maurer by integrating the teaching of a limited access community surveillance system as taught by Collings.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Maurer et al. (U.S. 10,096,219 B1), in view of Collings, III (U.S. 2017/0223314 A1), in view of Bennett et al. (U.S. 2017/0365150 A1).

Claim 10, Scalisi in view of Maurer, in view of Collings does not specifically teach:
The monitor control unit is configured to: 
identify the monitoring system action to perform by identifying a monitoring system action of activating one or more lights in a vicinity of the pool; and 
perform the monitoring system action by activating the one or more lights in the vicinity of the pool.
Bennett teaches:
Identify the monitoring system action to perform by identifying the monitoring system action of activating one or more lights in a vicinity of the pool; and 
perform the monitoring system action by activating the one or more lights in the vicinity of the pool (Bennett, Paragraph [0101], When unauthorized swimmers or children are detected in proximity to the pool, the warning is issued via visual indications and flashing lights.  Therefore, the flashing lights are in the vicinity of the pool.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Maurer, in view of Collings by integrating the teaching of pool mobile units as taught by Bennett.
The motivation would be to maintain cleanliness of a swimming pool while providing other features such as attending to accidents and emergencies in the pool (see Bennett, Paragraph [0017]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Maurer et al. (U.S. 10,096,219 B1), in view of Bennett et al. (U.S. 2017/0365150 A1).

Claim 11, Scalisi in view of Maurer does not specifically teach:
The monitor control unit is configured to: 
based on analyzing the image data, determine that an object is at the bottom of the pool; 
based on determining that the object is at the bottom of the pool, identify the monitoring system action to perform by identifying the monitoring system action of communicating a notification to a user device of a resident of the property; and 
perform the monitoring system action by communicating the notification to the user device of the resident of the property indicating that maintenance is required.
Bennett teaches:
Based on analyzing the image data, determine that an object is at the bottom of the pool (Bennett, Paragraph [0025], The system uses 3D mapping to identify objects at the bottom of the pool.); 
based on determining that an object is at the bottom of the pool, identify the monitoring system action to perform by identifying the monitoring system action of communicating a notification to a user device of a resident of the property (Bennett, Paragraph [0025], The mobile unit uses the information and generates a schedule for servicing and maintaining the pool and supporting pool area safety.  Information from the pool mobile units is wirelessly communicated with user devices, e.g. laptops (see Bennett, Fig. 3, Paragraph [0041]).  It would have been obvious to one of ordinary skill in the art for the user to be a resident of the property for purposes of keeping the data private.); and 
perform the monitoring system action by communicating the notification to the user device of the resident of the property indicating that maintenance is required (Bennett, Paragraph [0025], It would have been obvious to one of ordinary skill in the art for the scheduled maintenance to be accessible by a user device, e.g. a laptop, as one of the plurality of data that may be communicated from pool mobile units (see Bennett, Fig. 3, Paragraph [0041]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Maurer by integrating the teaching of pool mobile units as taught by Bennett.
The motivation would be to maintain cleanliness of a swimming pool while providing other features such as attending to accidents and emergencies in the pool (see Bennett, Paragraph [0017]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Maurer et al. (U.S. 10,096,219 B1), in view of Snyder (U.S. 2018/0089980 A1).

Claim 12, Scalisi in view of Maurer does not specifically teach:
The monitor control unit is configured to: 
based on analyzing the motion data, the weather data, and the image data, determine that a person in the pool is in distress; 
based on determining that the person in the pool is in distress, identify the monitoring system action to perform by identifying a monitoring system action of contacting emergency services; and 
perform the monitoring system action by contacting emergency services.
Snyder teaches:
Based on analyzing the sensor data and the image data, determine that a person in the pool is in distress (Snyder, Paragraph [0048-0049], Consistent with the Applicant’s specification, Paragraph [0038], the control unit may be trained to identify data indicative of a swimmer in distress.  One of ordinary skill in the art would recognize that a swimmer that is drowning would be in distress (see Snyder, Paragraph [0003]).  In Snyder, an example of an elevated drowning alarm is when the swimmer is underwater longer than a defined period of time (see Paragraph [0052]).  Therefore, the data indicative of a drowning swimmer is functionally equivalent to data indicating that a swimmer is in distress.); 
based on determining that the swimmer in the pool is in distress, identify the monitoring system action to perform by identifying the monitoring system action of contacting emergency services (Snyder, Paragraph [0048], Examples of actions include loud noises, lights, and/or a call to law enforcement.); and 
perform the monitoring system action by contacting emergency services (Snyder, Paragraph [0048], Examples of actions include loud noises, lights, and/or a call to law enforcement.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Maurer by integrating the teaching of a drowning alarm in Snyder.
The motivation would be to protect the swimmers from drowning (see Snyder, Paragraph [0005]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Maurer et al. (U.S. 10,096,219 B1), in view of Pruchniewski et al. (U.S. 2014/0303757 A1).

Claim 14, Scalisi in view of Maurer does not specifically teach:
The monitor control unit is configured to: 
receive, from the electronic pool device, pH data, wherein the electronic pool device includes a pH sensor that is configured to measure a pH of water in the swimming pool; 
analyzing the pH data by comparing the pH data to a pH threshold; 
based on comparing the pH data to the pH threshold, determine that the pH data exceeds the pH threshold; and 
based on determining that the pH data exceeds the pH threshold, perform a monitoring system action by communicating a notification to a user device of a resident of the property.
Pruchniewski teaches:
Receive pH data including a pH sensor that is configured to measure a pH of water in the swimming pool (Pruchniewski, Fig. 10: 742, Paragraph [0120]); 
analyzing the pH data by comparing the pH sensor data to a pH threshold (Pruchniewski, Paragraph [0135], The user can select a pH potential set point and high/low alarms.  The high/low alarms indicates high/low pH thresholds.); 
based on comparing the pH data to the pH threshold, determine that the pH data exceeds the pH threshold (Pruchniewski, Paragraph [0135], It would have been obvious to one of ordinary skill in the art that if a high/low alarm is generated, the measured pH exceeds a high/low value.); and 
based on determining that the pH data exceeds the pH threshold, perform a monitoring system action by communicating a notification to the user device of a resident of the property (Pruchniewski, Paragraph [0135], All alarms are displayed on the local terminal 28 (see Pruchniewski, Paragraph [0136]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Maurer by integrating the teaching of a pH sensor as taught in Pruchniewski.  
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Maurer et al. (U.S. 10,096,219 B1), in view of Richerson, Jr. (U.S. 10,665,073 B1).

Claim 15, Scalisi in view of Maurer does not specifically teach:
The electronic pool device comprises: 
a first portion that is located under a pool water surface, the first portion including one or more cameras and one or more sensors; 
a second portion that is located above the pool water surface, the second portion including one or more motion sensors; and 
the first portion is connected to the second portion by a flexible tether.
Richerson teaches:
The electronic pool device comprises: 
a first portion that is located under a pool water surface (Richerson, Fig. 1: 12), the first portion including a camera (Richerson, Fig. 1: 18) and one or more sensors (Richerson, Fig. 3: 32, The infrared (IR) sensor is connect to the opposing side of the camera PC board 30.); 
a second portion that is located above the pool water surface (Richerson, Fig. 1: 14), the second portion including one or more motion sensors (Richerson, Col. 3, Lines 40-42, It would have been obvious to one of ordinary skill in the art to modify the location of the accelerometers to be located at the top of the floating pool monitor, as a matter of design and/or engineering choice.  Such a ); and 
the first portion is connected to the second portion by a flexible tether (Richerson, Fig. 5: 26, The top portion 14 and the bottom portion 12 are connected via an internal foam 26, which is functionally equivalent to a flexible tether.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Maurer by integrating the teaching of a pool monitor and alarm device, as taught by Richerson.
The motivation would be to ensure safety underwater (see Scalisi, Col. 1, Lines 40-46).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2015/0092055 A1) in view of Maurer et al. (U.S. 10,096,219 B1), in view of Richerson, Jr. (U.S. 10,665,073 B1), in view of AlMahmoud (U.S. 2016/0104359 A1).

Claim 16, Scalisi in view of Maurer, in view of Richerson does not specifically teach:
The first portion of the electronic pool device that is located under the pool water surface includes a sonar detector.
AlMahmoud teaches:
An underwater sonar detector (AlMahmoud, Fig. 3: 10, Paragraph [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Scalisi in view of Maurer, in view of Richerson by integrating the teaching of sonar sensors, as taught by AlMahmoud.
The motivation would be to sense and prevent drowning of a person (see AlMahmoud, Paragraph [0036]).

Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are moot in view of the new grounds of rejection, necessitated by the Applicant’s amendment.

Allowable Subject Matter
Claims 2, 5, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 21, Scalisi et al. (U.S. 2016/0044287 A1) is the closest prior art of record to the Applicant’s claimed invention.  Security system 202 (see Scalisi, Figs. 17 and 18: 202) is functionally equivalent to Applicant’s claimed electronic pool device.  Security system 202, however, is mounted in order to provide a view of the swimming pool, and is not located in the pool itself (see Scalisi, Paragraph [0027]).  Therefore, it would not be obvious to one of ordinary skill in the art to modify the security system 202 to include a rechargeable battery that is charged, at least in part, by energy generated from water flowing within the swimming pool.  Such a modification would change the principal operation of the security system 202 by changing the field of view of the camera, and would additionally prevent the security system 202 from operating as a doorbell (see Scalisi, Paragraph [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683